Title: To Alexander Hamilton from Philip Schuyler, 5 January 1795
From: Schuyler, Philip
To: Hamilton, Alexander


My Dear Sir
Poughkepsie [New York] January 5th 1795
Your favor of the 20th ult. passed me on my way to this place and was returned this morning.
My Dear Eliza’s perfect recovery affords me the most heartfelt satisfaction.
The paragraph you mention shall be disposed of as you wish. It has however already been Anticipated as far as verbal declarations extended, as soon as I found that Fairly and others of his complexion assigned as one of the motives for your resignation, a wish to be Governor of this state, that person also assigned another to wit that the affairs of your department were so deranged, that It was not possible for you to extricate It from the confusion In which It was Involved. Doubting If I was at Liberty to name my author who had heard Fairly make the Assertions, I contented myself with an Opportunity of declaring in his presence that the propagator of such a Calumny was a liar and a villain.
We have reason to conclude that success will attend our endeavours for the re-appointment of Mr. King. We shall however keep a close attention to the Object as we have to do with wiley adversaries.
If a good snow should fall would [it] not be most Eligible to send Eliza and the Children to NYork before February. I shall probably be there as Governor Clintons Indisposition will prevent his Attendance here, but should we not remove; and she arrive at New York at any time after the Appointment of the Senator, I would go and bring her up.
If you have not a copy of your report on the Institution of the bank of the Un: States, would It not be well to procure one before you are out of Office?
I am this moment informed that Chancellor Livingston has proposed to our friends at New York To form a Coalition, I do not know on what principles. I hope he has not met with encouragement for I am persuaded any kind of Coalition with him ⟨w⟩ould be Injurious to us.
Mr Rensselaer & Margret are arrived. She immediately proceeds to NYork—they join me in love.
God bless You   Yours ever Affectionately

P Schuyler
Hon: Alexander Hamilton

